MEMORANDUM**
David Samuel, a California prisoner, appeals the denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction for two counts of petty theft with a prior, in violation of Cal.Penal Code § 666. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Samuel contends that his 50 years to life sentence under California’s three strikes law, CaLPenal Code Ann. § 667 (West 1999), constitutes cruel and unusual punishment. This contention was recently foreclosed by the Supreme Court’s decisions in Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1174, 155 L.Ed.2d 144 (2003) (holding that a state court’s decision to affirm petitioner’s two consecutive 25 years to life terms under the three strikes law was not contrary to, or an unreasonable application of, clearly established Federal law), and Ewing v. California, — U.S. -, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (holding that petitioner’s 25 years to life sentence under the California three strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.